                                                      Case 2:21-cv-00910-JAD-BNW Document 4 Filed 05/21/21 Page 1 of 2



                                 1              DIANA G. DICKINSON, Bar No. 13477
                                                LITTLER MENDELSON P.C.
                                 2              3960 Howard Hughes Parkway
                                                Suite 300
                                 3              Las Vegas, Nevada 89169.5937
                                                Telephone: 702.862.8800
                                 4              Fax No.:      702.862.8811
                                                Email: ddickinson@littler.com
                                 5
                                                Attorney for Defendant
                                 6              BACKGROUNDCHECKS.COM LLC

                                 7

                                 8                                               UNITED STATES DISTRICT COURT

                                 9                                                    DISTRICT OF NEVADA

                            10

                            11                  Angela B. Allen,                                 Case No. 2:21-cv-00910-JAD-BNW

                            12                                      Plaintiff,

                            13                           v.                                      STIPULATION TO EXTEND TIME FOR
                                                                                                 DEFENDANT BACKGROUNDCHECKS.COM
                            14                  Experian Information Solutions, Inc.;            LLC TO FILE RESPONSIVE PLEADING
                                                Clarity Services, Inc.;
                            15                  Backgroundchecks.com LLC; National               [FIRST REQUEST]
                                                Consumer Telecom & Utilities Exchange,
                            16                  Inc.; Verizon Wireless Services, LLC;
                                                SCA Collections, Inc.; Cash 1 LLC; and
                            17                  CNU of Nevada, LLC, d/b/a
                                                CashNetUSA,
                            18
                                                                    Defendants.
                            19

                            20

                            21                           Plaintiff ANGELA B. ALLEN (“Plaintiff”) and Defendant BACKGROUNDCHECKS.COM

                            22                  LLC (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate to extend

                            23                  the time for Defendant to file a response to the Complaint from the current deadline of June 1, 2021,

                            24                  up to and including June 22, 2021.

                            25                           The requested extension is necessary in light of the fact that Defendant’s counsel was recently

                            26                  retained. The additional time will allow defense counsel to conduct a complete investigation into the

                            27                  allegations and to prepare a response to the Complaint.

                            28                  ///
L I T T L ER ME N DE LS ON P .C .

                                                                                                  1
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 .5 9 3 7
              702.862.8800
                                                     Case 2:21-cv-00910-JAD-BNW Document 4 Filed 05/21/21 Page 2 of 2



                                 1                         This is the first request for an extension of time to respond to the Complaint. This request is

                                 2               made in good faith and not for the purpose of delay.

                                 3              Dated: May 21, 2021                               Dated: May 21, 2021
                                 4              Respectfully submitted,                           Respectfully submitted,
                                 5

                                 6              /s/ Michael Kind                                   /s/ Diana G. Dickinson
                                                MICHAEL KIND, ESQ.                                 DIANA G. DICKINSON, ESQ.
                                 7              KIND LAW                                           LITTLER MENDELSON, P.C.
                                 8              GEORGE HAINES, ESQ.                                Attorney for Defendant
                                                GERARDO AVALOS, ESQ.                               BACKGROUNDCHECKS.COM LLC
                                 9              FREEDOM LAW FIRM, LLC
                            10                  Attorneys for Plaintiff
                                                ANGELA B. ALLEN
                            11

                            12
                                                                                                        IT IS SO ORDERED.
                            13                                                                                  May 24, 2021
                                                                                                        Dated: _____________________
                            14

                            15

                            16                                                                          _______________________________________
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                            17
                                                 4821-1788-0811.1 / 107811-1000
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
L I T T L ER ME N DE LS ON P .C .

                                                                                                    2
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 .5 9 3 7
              702.862.8800
